546 So. 2d 1050 (1989)
Clay SHEARER, Petitioner,
v.
CENTRAL FLORIDA YMCA, etc., Respondent.
No. 72412.
Supreme Court of Florida.
July 13, 1989.
Michael M. Bell of Hannah, Marsee, Beik & Voght, P.A., and Scott L. Sterling of the Law Office of Scott L. Sterling, Orlando, for petitioner.
Thomas G. Kane of Kane & Williams, P.A., Orlando, for respondent.
PER CURIAM.
This is a petition to review McCullough v. Central Florida YMCA, 523 So. 2d 1208 (Fla. 5th DCA 1988), because of express direct conflict with Zordan v. Page, 500 So. 2d 608 (Fla. 2d DCA 1986), review denied, 508 So. 2d 15 (Fla. 1987). Art. V, § 3(b)(3), Fla. Const. In Landis v. Allstate Insurance Co., 546 So. 2d 1051 (Fla. 1989), we disapproved the majority opinion in Zordan. Consistent with Landis, we approve *1051 the opinion of the district court of appeal in this case.
It is so ordered.
EHRLICH, C.J., and OVERTON, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
McDONALD, J., concurs in result only.